Citation Nr: 1035255	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as 
secondary to service-connected seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety disorder, to include as secondary to 
service-connected seizure disorder.

3.  Entitlement to a disability rating in excess of 10 percent for a 
seizure disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on 
appeal from June 2005 and March 2006 rating decisions of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

In October 2005, the Veteran and his wife testified during a hearing 
before a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.

The Board notes that, in a March 2006 rating decision, the RO 
addressed the claim for hypertension, as secondary to service-
connected seizure disorder, on the merits.  However, regardless of 
the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for service 
connection.   That matter goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the 
Board must first decide whether new and material evidence to reopen 
the previously denied claim has been received, the Board has 
characterized the appeal as to this matter as reflected on the title 
page.

In December 2008, the Board reopened the Veteran's claim for service 
connection for anxiety disorder and remanded for additional 
development.  In November 2009, the Board remanded the matter in 
order to afford the Veteran an opportunity to present testimony 
during a hearing before a member of the Board.  

In March 2010, the Veteran and his wife presented testimony before 
the undersigned Veterans Law Judge during a hearing at the RO; a 
transcript is of record.

The issues of entitlement to service connection for hypertension and 
an anxiety disorder, and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for 
hypertension was denied by the Board in February 2005.  

2.  By means of a rating decision dated in March 2006, the RO upheld 
the prior denials of entitlement to service connection for 
hypertension.  The Veteran perfected an appeal. 

3.  The Veteran's service-connected seizure disorder more closely 
approximates at least one major seizure in the prior two years, or 
two minor seizures during the prior six months.


CONCLUSIONS OF LAW

1.  The February 2005 Board decision holding that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Evidence received since the February 2005 rating decision is new 
and material and the claim of entitlement to service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria for a rating of 20 percent, but no higher, for a 
seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), 
prescribes several requirements as to VA's duty to notify and assist 
a claimant with the evidentiary development of a pending claim for 
compensation or other benefits.  Implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that the claimant is 
expected to provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) ("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the notice 
provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims (Court) held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. § 
3.159(b), as amended, which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence has been 
presented to reopen the claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided to an 
Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to reopen the claim and VA must notify 
the Veteran of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit sought.  
The Court also held that VA's obligation to provide a Veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior claim 
was denied.  In order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, the 
VCAA requires, in the context of a claim to reopen, VA to examine the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish service 
connection that were found insufficient in the previous denial.

In this case, the Veteran received pre-adjudication VCAA 
notifications in June 2005.  Additional VCAA notification letters 
were provided to the Veteran in December 2005, February 2006, January 
2007 and January 2009.  To comply with the holding in Kent, the 
December 2005 and February 2006 letters informed the Veteran that the 
claim was originally denied because there was no evidence that the 
Veteran's hypertension was aggravated by service or that his 
hypertension was incurred in or causally related to service.

The Veteran was informed by letters dated in January 2007 and January 
2009 that an appropriate disability rating and effective date would 
be assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary 
to substantiate a claim.  Service treatment records, VA treatment 
records and private treatment records have been associated with the 
claims file.  In support of his claims, the Veteran also has provided 
several lay and buddy statements.  Additionally, he has presented 
testimony before a Decision Review Officer and the undersigned member 
of the Board of Veterans' Appeals during a hearing at the RO.  

VCAA also requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  With regards to the 
Veteran's claims of entitlement to disability rating in excess of 10 
for service-connected seizures, the RO arranged for the Veteran to 
undergo VA Compensation and Pension examination in May 2009.  With 
respect to the claim of entitlement to service connection for an 
anxiety disorder, the Veteran was afforded a VA examination in 
January 2006.

With respect to the claim to reopen, VA's duty to assist the Veteran 
in the development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material evidence 
has been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy 
of VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and material 
evidence.)  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims (Court) 
recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the RO 
Decision Review Officer/Veterans Law Judge who chairs a hearing 
fulfill two duties to comply with the above the regulation.  These 
duties consist of (1) the duty to fully explain the issues and (2) 
the duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted that basis of 
the prior determinations and noted the elements of the claims that 
were lacking to substantiate the claims for benefits.  In addition, 
the VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked or 
was outstanding that might substantiate the claim.  Moreover, neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in 
the conduct of the RO/Board hearing.  By contrast, the hearing 
focused on the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant, VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that 
the Board can adjudicate the claims based on the current record.

The Veteran has been given ample opportunity to present evidence and 
argument in support of his claims.  The Board additionally finds that 
general due process considerations have been complied with by VA, and 
the Veteran has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2009).

In its decisions, the Board is required to apply caselaw issued by 
the Courts, statutes enacted by Congress, regulations issued by VA 
and precedential opinions issued by VA's Office of General Counsel.

New and Material Evidence
Hypertension

The Veteran seeks to reopen his claims of service connection for 
hypertension denied by means of a Board decision dated in February 
2005.  Having carefully considered the evidence of record in light of 
the applicable law, the Board finds that new and material evidence 
has been submitted to reopen the claim.

In February 2005, the RO denied entitlement to service connection for 
hypertension on the basis that there was no evidence that the 
Veteran's hypertension was incurred in or aggravated by service, nor 
did it manifest to a compensable degree within one year of separation 
from service.  The February 2005 Board decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In general, a final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994).

When an RO determines that new and material evidence has not been 
presented sufficient to reopen a claim, such determination is not 
binding on the Board; regardless of any prior RO decision, the Board 
must decide whether evidence has been received that is both new and 
material before reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

In determining whether evidence is new and material, the credibility 
of the evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the February 2005 rating decision 
consisted of service treatment records as well as post-service VA and 
private treatment records.  The Veteran failed to report for a VA 
examination dated in July 2004.  

The Veteran's service treatment records reflect that, in February 
1978, he was initially disqualified from military service because he 
was thought to have hypertension.  It was determined that he should 
undergo three days of blood pressure checks to determine whether or 
not this diagnosis was warranted.

The medical records obtained from the Veteran's private physician at 
that time reflect that he was referred for three days of blood 
pressure readings to determine whether a diagnosis of hypertension 
was warranted.  Blood pressure readings from February 8, 1978, to 
February 11, 1978, were as follows: 160/84, 148/90, 154/84, and 
154/84.

In a clinical record dated February 11, 1978, the physician concluded 
that the Veteran "did not even have labile hypertension."  The 
physician found that the Veteran in fact had a vasomotor problem 
secondary to a mild anxiety condition.

The record reflects that the Veteran was subsequently accepted into 
military service.  His service medical records are negative for any 
further findings or diagnoses regarding his blood pressure until 
October 1979, at which time he was admitted on an emergency basis 
complaining of nervous tension.  It was noted that he had a history 
of hypertension due to anxiety.  An examination revealed that his 
blood pressure was 148/86 while sitting and 128/60 while lying down.  
An examiner noted that he was being referred for a consultation with 
mental hygiene.

Subsequent service medical records are negative for any complaints or 
findings regarding high blood pressure or hypertension.  A DA Form 
2496, Disposition Form, reflects that the veteran waived his right to 
undergo a separation examination.

The treatment records obtained from the Veteran's private physician 
from February 1981 to December 1981 are negative for any diagnoses of 
hypertension or high blood pressure.

In an annual physical conducted in January 1982, the Veteran's heart 
and vascular system was found to be normal.  The Veteran's blood 
pressure was found to be 126/84 while sitting, 120/80 while 
recumbent, and 130/80 while standing.

In a report of medical examination completed for the purpose of 
enlistment into the National Guard in January 1983, it was noted that 
the Veteran's heart and vascular system were normal.  The Veteran's 
blood pressure was found to be 120/74 while sitting.

A December 1985 discharge summary shows that the Veteran was admitted 
to a private hospital after complaining of passing out episodes.  No 
findings of hypertension or high blood pressure were noted.

In a March 1990 clinical note, the Veteran's private physician noted 
that the Veteran's blood pressure was elevated.  In May 1990, the 
examiner noted that the veteran had no risks of heart disease except 
for his nervousness with "probably anxiety induced blood pressure."  
In a May 1991 clinical note, the physician noted that the veteran was 
undergoing a follow-up examination in regard to hypertension.

Subsequent private and VA treatment records contain numerous 
diagnoses of hypertension.  These records are negative for any 
specific findings that the Veteran's hypertension had its onset while 
the Veteran was on active duty.

In light of the aforementioned evidence, which shows that physical 
examination one year and two years following separation was normal, 
and that the first post-service suggestion of elevated blood pressure 
readings do not appear in the record until nine years following 
service, in February 2005, the Board concluded that the preponderance 
of the competent and probative evidence is against finding that 
hypertension was incurred in or aggravated by service.

Additional relevant evidence received since February 2005 consists of 
VA treatment records, lay statements, and the Veteran's and his 
spouse's testimony.  The Veteran has alleged and testified that his 
hypertension is attributable to or aggravated by his service-
connected seizure disorder.  

As noted, the Veteran's claim for service connection for hypertension 
was previously denied because the evidence of record did not show 
that hypertension incurred in or aggravated by service, nor did it 
manifest to a compensable degree within one year of separation from 
service.  The law, however, provides that evidence proffered by the 
Veteran to reopen his claim is presumed credible for the limited 
purpose of ascertaining its materiality.  That is, without regard to 
any other information of record, the law does not permit any 
credibility assessment to be made of the newly-submitted information.  

The Veteran's wife, a licensed practical nurse, is competent to 
report that the Veteran's blood pressure rises and his medications 
occasionally need to be adjusted when his seizure disorder worsens - 
subjective symptoms that were not present at the time of the prior 
rating decision.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Accordingly, in light of the objective evidence that the Veteran has 
been diagnosed as having and is receiving treatment for hypertension 
as well as his wife's testimony that it increases in severity in 
relation to his seizure disorder, this raises a reasonable 
possibility of substantiating the which, by itself or when considered 
with previous evidence of record, and relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In conclusion, the claim of entitlement to service connection for a 
seizure disorder will be reopened and remanded for further 
development.  


Increased Rating
Seizure Disorder

A disability rating is determined by the application of VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice known as 
"staged ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected seizure disorder is assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 8910.

Under Diagnostic Code 8910, both the frequency and type of seizure a 
Veteran experiences are considered in determining the appropriate 
rating.  A major seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control (akinetic 
type).

Under the general formula for major and minor epileptic seizures, a 
10 percent rating is assigned when there is a confirmed diagnosis of 
epilepsy with a history of seizures.  The next higher, 20 percent, 
rating is assigned when there has been at least one major seizure in 
the last two years or at least two minor seizures in the last six 
months.  To satisfy the criteria for the assignment of a 40 percent 
rating, there must be at least one major seizure in the last six 
months or two in the last year; or there must be an average of at 
least five to eight minor seizures weekly.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910.  In the presence of major and minor seizures, 
the predominating type is rated and that there is no distinction 
between diurnal and nocturnal major seizures.

The current claim on appeal was received in December 2004.  The 
pertinent medical evidence of record includes VA and private 
treatment reports as well as VA examination reports dated in March 
2005 and May 2006.

In March 2005, an undated statement from the Veteran's physician's 
assistant was received indicating that the Veteran has continued to 
experience petit mal seizures.  There was no indication as to the 
frequency that the Veteran was experiencing his petit mal seizures.

Upon VA examination dated in March 2005, only the Veteran's temporary 
folder was available for review.  At that time, the Veteran alleged 
that he had experienced seizures twice a month until he was 
prescribed Gabapentin February 2003.  The available medical evidence 
of record, however, indicated that the Veteran had not experienced a 
seizure since he was prescribed Klonopin in 1995.  The examiner also 
noted that an unremarkable MRI dated in November 1999 did not support 
the presence of a seizure disorder.  The examiner opined that it was 
"not at all likely" that the Veteran's seizure disorder had 
increased in severity and that it was "highly questionable" whether 
the Veteran was actually experiencing a seizure disorder.  

In October 2004, the Veteran reported that his last seizure had been 
two years earlier.  In December 2004, the Veteran reported a history 
of experiencing approximately three seizures a year, the last one 
being two weeks prior.

In October 2005, the Veteran testified before a Decision Review 
Officer that he was experienced seizures on a daily basis.  His wife 
submitted that he experienced minor seizures once or twice a day and 
four major seizures in the past six months.  

In September 2005, the Veteran's driving privileges were revoked 
because of his loss of consciousness condition.  

A VA treatment note dated in January 2006 indicates that the Veteran 
denied experiencing any further major seizures; however, he alleged 
that he was experiencing minor seizures approximately every other 
day.  

In March 2006, the Veteran's private neurologist indicated that the 
Veteran had not experienced any major motor seizures since being 
prescribed Lamictal; however, the Veteran occasionally complex 
partial seizures.

In May 2009, the Veteran was afforded an additional VA examination.  
The Veteran reported that in the past calendar year and in the past 
12 months, he had experienced one minor seizure.  Prior to that, he 
indicated that he had experienced numerous seizures, which were 
stabilized two years an ago.  

In March 2010, the Veteran and his wife testified that his seizures 
were controlled as long as he took his medication.  

The Board finds that after careful review of the Veteran's VA 
examinations as well as his VA and private treatment notes that his 
service-connected seizure disorder more closely approximates the 
criteria for the next higher disability rating, 20 percent, 
commensurate with suffering from at least 1 major seizure in the 
prior 2 years, or 2 minor seizures during the prior 6 months.  
However, the Board finds that the Veteran's service-connected seizure 
disability does not warrant the next higher rating of 40 percent 
because there is insufficient competent lay or medical evidence that 
the veteran had 1 major seizure in the prior 6 months or 2 in the 
prior year, or averaging at least 5 to 8 minor seizures weekly.  The 
Board notes that while the amount of seizures the Veteran has self-
reported occasionally may be higher than that which corresponds with 
the 20 percent rating assigned herein; however, the Veteran's self-
reported symptoms have not been consistently supported by competent 
medical or lay evidence.  In increasing the Veteran's rating to 20 
percent, the Board has resolved all reasonable doubt in favor of the 
Veteran.

In conclusion, a disability rating of 20 percent, but not higher, is 
warranted for the Veteran's service-connected seizure disorder.

ORDER

A 20 percent rating, but not higher, for a seizure disorder is 
granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension 
and an anxiety disorder as due to his service-connected seizure 
disorder.  Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2009); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).   The Board has determined 
that the Veteran additional evidentiary development is warranted 
prior to appellate review.  

First, the Board notes that the file indicates that the Veteran has 
filed and appealed a claim with the Social Security Administration 
(SSA) for disability benefits.  The Veteran's claims file, however, 
currently does not contain any copies of SSA administrative 
decision(s) or any underlying non-VA medical records SSA used in 
making its decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into the claims 
file.  The Board notes that the VA has a duty to obtain SSA records 
when it has actual notice of such an application.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998).  
Because the record does not disclose the nature of the Veteran's SSA 
claim, the Board cannot state that a reasonable possibility does not 
exist to indicate that obtaining these records would aid the Veteran 
in substantiating his claims.  See 38 U.S.C.A. § 5103A(a)(2).  
Accordingly, the AMC/RO must contact the SSA and obtain and associate 
with the claims file copies of the Veteran's records regarding SSA 
benefits, including any medical records in its possession.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

With regards to the Veteran's claim for service connection for 
hypertension, the matter was previously denied by the Board in 
February 2005 because there was no objective evidence of record that 
his hypertension was attributable in any way to service.  Since that 
time, the Veteran has submitted a new theory of entitlement and the 
Board has reopened his claim for further consideration.  In light of 
the Veteran's allegation and his wife's corroboration that his 
hypertension is exacerbated by his service-connected seizure 
disorder, the Board finds that a VA examination would be helpful in 
the adjudication of the claim.  See generally McClendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.).

With regards to claim of entitlement to service connection, although 
a VA examiner opined in January 2006 that the Veteran's anxiety 
disorder was not at all related to or caused by the Veteran's 
service-connected seizures, during that some month a private 
treatment provider submitted that the Veteran felt anxious and 
depressed about his seizures and in this way they were aggravating 
his psychiatric disorder.  Accordingly, the Board finds that an 
additional VA examination would be helpful in the adjudication of the 
claim.

The matter of entitlement to TDIU is inextricably intertwined with 
the matters remaining to be decided on appeal, and consideration of 
the appeal in the matter of TDIU must be deferred pending final 
resolution of the other matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has 
received any VA, non-VA, or other medical 
treatment that is not evidenced by the current 
record.  The Veteran should be provided with the 
necessary authorizations for the release of any 
treatment records not currently on file.  The 
RO/AMC should then obtain these records and 
associate them with the claims folder.

2.  The AMC/RO must contact SSA and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decision(s) 
(favorable or unfavorable) and the underlying 
medical records SSA relied upon in making its 
decision(s).

3.  The RO/AMC should arrange for the Veteran to 
undergo a VA examination to determine whether 
the Veteran's hypertension and anxiety disorder 
have been aggravated by his service-connected 
seizure disorder.  The opinion must be based on 
a review of the entire claims file and contain a 
rationale.  If the opinion cannot be provided 
without resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the examination:

a. The claims file and all relevant 
medical records must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.

b. The examiner must comment as to whether 
the Veteran's hypertension and/or anxiety 
disorder have been aggravated beyond the 
natural progression of the disease by his 
service-connected seizure disorder 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  After any and all appropriate development is 
conducted, the RO/AMC will readjudicate the 
claims.  If the benefits sought are not granted, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the Case 
and be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


